Citation Nr: 1508110	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-36 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a groin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, including service in the Republic of Vietnam from August 1965 to December 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently returned to the RO in Newark, New Jersey.

The Veteran was scheduled for a hearing on January 28, 2010.  However, he withdrew his request for a hearing in a January 2010 statement.

In a January 2010 statement, the Veteran withdrew his appeals of service connection for hypertension, chloracne, neck tumor, bilateral knee condition, bilateral hand condition, and myeloma condition.  In another statement later that month, the Veteran also withdrew his claim of service connection for PTSD.  Thus, only the issues of service connection for a heart condition and a groin condition remain on appeal, as reflected on the title page.

The issue of service connection for a groin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in the Republic of Vietnam from August to December 1965; and, he currently has coronary artery disease (CAD).


CONCLUSION OF LAW

Coronary artery disease (CAD) is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was originally denied service connection for hypertensive heart disease in a June 1969 Board decision.  The Veteran filed a new claim for service connection in July 2008.  

During the pendency of this appeal, the regulation governing presumptive service connection for certain disabilities based on herbicide agent exposure was amended to include ischemic heart disease, including coronary artery disease (CAD).  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391, 14,393; 75 Fed. Reg. 53,202.  As this regulatory change is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Thus, despite the prior denial, the issue is correctly captioned as a claim of service connection, not a claim to reopen.

The Veteran's service records show that the Veteran served in the Republic of Vietnam from August 1965 to December 1965, which is during the Vietnam Era as described in 38 C.F.R. § 3.307(a)(6)(iii).  Thus, he is presumed to have been exposed to herbicides during that service.  His medical records show a current diagnosis of CAD.  Therefore service connection is presumed and the appeal is granted. 



ORDER

Service connection for coronary artery disease is granted.


REMAND

In his October 2009 VA Form 9, the Veteran reported that his groin condition, characterized by pain, started during his service in Vietnam and was caused by jumping in bunkers and foxholes day and night.  The Veteran's lay evidence regarding symptoms and onset is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his reported groin pain.  After a review of the record and examination of the Veteran, this examiner should address the following questions:

a.  Does the Veteran have a current groin condition, characterized by pain?

b.  If so, is it at least as likely as not (a 50 percent or greater probability) that any such condition began during or is causally related to service?

All opinions should be accompanied by clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


